DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 4/08/2020 has been considered.

Specification
The disclosure is objected to because of the following informalities: On page 14, line 6, the specification contains non-English characters that are believed to be a typographical error.   
Appropriate correction is required.
 
Claim Objections
Claim 1 is objected to because of the following informalities: there are two (2) recitations of “a plurality of lenses” (see lines 4 and 6 of claim 1). The examiner believes that these refer to the same set of lenses. As such, the second occurrence of “a plurality of lenses” should be changed to – the plurality of lenses— or – said plurality of lenses—.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2016/0109699 A1 to Margallo Balbas et al. (hereinafter “Margallo”) in view of US Patent No. 10,876,960 B2 to Egalon (hereinafter “Egalon”).
Regarding claims 1 and 3, Margallo discloses an optical probe of an optical coherence tomography (OCT) system (paragraph[0008]), comprising: an optical fiber (203 in Fig. 2; paragraph [0034]) receiving light generated from a light source and transferring the received light to a plurality of lenses and 
However, Margallo does not explicitly disclose that the plurality of lenses are disposed at a predetermined points in a longitudinal direction of the optical fiber, in the manner claimed in the present application. On the other hand, arranging plurality of light input/output points along the longitudinal direction of the optical fiber probe is known in the art. For example, Egalon discloses an optical fiber probe for inputting and outputting sensing light to a target (i.e. tissues), wherein a plurality of light guiding elements (180 in Figs. 12a and 12b of Egalon) are disposed along the longitudinal direction of the optical fiber probe. One of ordinary skill in the art would readily recognize such an arrangement to be advantageous and desirable, since it would allow for multiple locations of the target tissues to be probed and imaged without the need for moving the optical fiber cable in a longitudinal direction thereby eliminating any possible bending or kinking of the fiber cable. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Margallo to have plurality of lenses disposed at predetermined points along the longitudinal direction of the optical fiber, in the manner claimed in the present application.
Claims 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margallo in view of Egalon as applied to claims 1 and 3 above, and further in view of US Patent No. 7,366,376 B2 to Shishkov et al. (hereinafter “Shishkov”).
Regarding claim 2, Margallo, in view of Egalon, renders the claimed limitations obvious as discussed above regarding claim 1. However, neither Margallo nor Egalon discloses the use of ball lenses, in the manner claimed in the present application. On the other hand, the use of ball lenses is known in the optical fiber probe art as taught by Shishkov. Shishkov discloses an optical fiber probe for use in OCT imaging, wherein the optical fiber is coupled to a ball lens (195 in Fig. 2a) having a curved shape and a guiding unit (190 in Fig. 2a) for directing the transmitted light to/from a target tissue. One of ordinary skill in the art would readily recognize such ball lenses to be advantageous and desirable since it would allow for optimal coupling of sensing light to/from the optical fiber probe to the target tissues with minimal light spread. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Margallo to use ball lenses, in the manner claimed in the present application.
Regarding claims 5 (which depend on claim 2), Egalon already discloses the light guide unit being disposed at an angle at which only some of the light is able to be reflected (see Figs. 12a and 12b of Egalon). As such, the modification of Margallo in view of Egalon as discussed above regarding claim 1, would also render the claimed subject matter of claim 5 obvious.
Regarding claim 6 (which depend on claim 2), Egalon already discuses the light guide unit being made of material (i.e. dielectric) having a refractive index different from the optical fiber (col. 14, ll. 1-18). As such, the modification of Margallo in view of Egalon as discussed above regarding claim 1, would also render the claimed subject matter of claim 6 obvious.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an optical probe of an OCT system comprising an optical fiber, a plurality of lenses including a first lens positioned at a distal end of the optical fiber and a second lens positioned at a predetermined position in a longitudinal direction of the optical fiber is obvious in view of the cited prior art of record. However, none of the prior art fairly teaches or suggests such an optical fiber probe, wherein the second lens further comprises a connection unit connecting a plurality of second lenses, in the manner claimed in the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874